                                                                                              JS-6
                                                                                             Remand
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-1857 JVS (JDEx)                                      Date   11/26/19
 Title             Jesus Munoz v. Mercedes-Benz USA, LLC



 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
             Lisa Bredahl/Rolls Royce Paschal                                 Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Minute Order Regarding Motion for Remand

     Plaintiff Jesus Munoz (“Munoz”) moves to remand this action to State court. Mot.,
ECF No. 10.1 Defendant Mercedes-Benz USA, LLC (“MBUSA”) opposes the Motion.
Opp’n., ECF No. 11. Munoz replied. Reply, ECF No. 13.

       For the following reasons, the Court GRANTS the Motion and remands the action
to the Superior Court of the State of California, County of Orange. The Court further
finds that oral argument would not be helpful on this matter and vacates the December 2,
2019 hearing. Fed. R. Civ. P. 78; L.R. 7-15.

                                                    I. BACKGROUND

       On August 19, 2019, Munoz brought suit against MBUSA in the Superior Court of
the State of California, County of Orange (Case No. 30-2019-01091300-CU-BC-CJC),
alleging two violations of the Song-Beverly Consumer Warranty Act (“Song-Beverly”).
Compl., ECF No. 1, Ex. A. MBUSA removed this action to this Court on September 28,
2019 on the basis of diversity jurisdiction. Not. Removal, ECF No. 1. Munoz resides in

         1
        The Court notes that Munoz violated Local Rule 7-3 which requires the parties to “meet and
confer” in advance of filing such a motion “to discuss thoroughly, preferably in person, the substance of
the contemplated motion and any potential resolution.” The conference must occur at least seven (7)
days prior to the filing of the motion. Id. In the notice of the motion, the moving party must include a
statement to the effect: “This motion is made following the conference of counsel pursuant to Local
Rule 7-3, which took place on [date].” Although the Court has decided to hear this motion, it notes that
any future violations of Local Rule 7-3 will be strictly enforced.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 4
                                                                               JS-6
                                                                              Remand
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1857 JVS (JDEx)                           Date   11/26/19
 Title          Jesus Munoz v. Mercedes-Benz USA, LLC

California. Compl., ¶ 1. MBUSA is a limited liability company organized in Delaware
with its principal place of business in the Georgia. Derrick Y. Chu Decl. (“Chu Decl. No.
1”) at ¶ 4, ECF No. 11. MBUSA is not organized in California. Id. MBUSA’s sole
member is Daimler North America Corporation which is organized in Delaware with its
place of business in Michigan. Id.

       The Complaint alleges that on or about December 14, 2014, Munoz leased a new
2015 Mercedes-Benz C300 vehicle manufactured and/or distributed by MBUSA for
approximately $45,000 (the “Vehicle”). Compl. ¶¶ 5-7. Munoz received express and
implied warranties from MBUSA in connection with the lease. Id. at ¶ 8. Munoz has
submitted the Vehicle for defects and malfunctions such as an inoperable panoramic
sunroof, navigation screen freezing, inoperable door handles, air conditioning, recall
battery charger and the sunshade screen binding. Id. at ¶ 11. Munoz seeks replacement
or restitution, incidental damages, consequential damages, civil penalty as provided in
Song-Beverly, attorney’s fees, costs and expenses, the difference in value of the vehicle
as accepted and the vehicle had it been as warranted, remedies provided in Chapters 6 and
7 of Division 2 of the Commercial Code, and pre-judgment interest. Id. at 9.

                                     II. LEGAL STANDARD

       Under 28 U.S.C. § 1441(a), a defendant may remove a civil action from state court
to federal court if the parties may have originally filed the case in federal court. City of
Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 163, (1997). Where removal is based
on diversity, (1) the citizenship of the plaintiff must differ from the citizenship of all
defendants and (2) the amount in controversy must exceed $75,000, exclusive of interest
and costs. 28 U.S.C. § 1332(a). District courts have diversity jurisdiction over “citizens
of a State and citizens or subjects of a foreign state.” 28 U.S.C. § 1332(a)(2). District
courts, however “shall not have original jurisdiction under [section 1332(a)(2)] of an
action between citizens of a State and citizens or subjects of a foreign state who are
lawfully admitted for permanent residence in the United States and are domiciled in the
same State.” Id. (emphasis added).

      The Ninth Circuit has directed courts to “strictly construe the removal statute
against removal jurisdiction,” so that any doubt as to the right of removal is resolved in
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                        Page 2 of 4
                                                                                JS-6
                                                                               Remand
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1857 JVS (JDEx)                            Date   11/26/19
 Title          Jesus Munoz v. Mercedes-Benz USA, LLC

favor of remanding the case to state court.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th
Cir. 1992). Thus, the removing party bears the burden to demonstrate that removal was
proper. Emrich v. Touche Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).

                                          III. DISCUSSION

       Munoz first argues that removal was not timely because it was filed 31 days after
service of the Complaint and thus was one day late. Mot. 2; David N. Barry Decl. ¶ 4,
ECF No. 10-1. MBUSA argues that removal was timely filed because MBUSA could not
ascertain whether the action was removable on the face of the Complaint since it did not
“sufficiently plead [Munoz’] state of domicile and citizenship.” Opp’n., 3; Chu Decl. No.
1 ¶ 2, Ex. A. MBUSA claims it relied on the “deal jacket” pertaining to the Vehicle
(which was not received until September 16, 2019) to determine “to a reasonable degree”
that Munoz is domiciled in California. Opp’n. 3; Chu Decl. No. 1 ¶ 3, Ex. B. However,
the Court notes that the Notice of Removal states: “Plaintiff, at the time this action was
commenced, was and still is a citizen of the State of California, as established by the
Complaint.” Not. Rem. ¶ 11 (citing to Not. Rem., Derrick Y. Chu Decl. No. 2 (“Chu
Decl. No. 2”), Ex. C Decl. ¶3; Exh. A, Complaint at ¶1.).

        “[R]emovability under § 1446(b) is determined through examination of the four
corners of the applicable pleadings, not through subjective knowledge or a duty to make
further inquiry. Thus, the first thirty-day requirement is triggered by defendant's receipt
of an “initial pleading” that reveals a basis for removal. If no ground for removal is
evident in that pleading, the case is ‘not removable’ at that stage. In such case, the notice
of removal may be filed within thirty days after the defendant receives ‘an amended
pleading, motion, order or other paper’ from which it can be ascertained from the face of
the document that removal is proper.” Harris v. Bankers Life & Cas. Co., 425 F.3d 689,
694 (9th Cir. 2005) (citing 28 U.S.C. § 1446(b)). Although MBUSA claims in its papers
that it was not aware that removal was proper until it received the “deal jacket,” this
argument seems disingenuous at best given that the Notice of Removal establishes
diversity jurisdiction on the basis of the Complaint and not the “deal jacket.” See Not.
Rem. ¶ 11. In fact, the “deal jacket” was not included or mentioned in the Notice of
Removal. Accordingly, the Court finds that removal was not timely here.

CV-90 (06/04)                          CIVIL MINUTES - GENERAL                         Page 3 of 4
                                                                                             JS-6
                                                                                            Remand
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1857 JVS (JDEx)                                        Date   11/26/19
 Title          Jesus Munoz v. Mercedes-Benz USA, LLC

     Having found that removal was not timely here, the Court does not address
whether there is complete diversity or the necessary amount in controversy.

                                          IV. CONCLUSION

       For the foregoing reasons, the Court GRANTS the Motion and remands the action
to the Superior Court of the State of California, County of Orange. The Court further
finds that oral argument would not be helpful on this matter and vacates the December 2,
2019 hearing. Fed. R. Civ. P. 78; L.R. 7-15.

                 IT IS SO ORDERED.


                                                                                                 :     0

                                                        Initials of Preparer      lmb/rrp




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                                       Page 4 of 4
